                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               Civil Case No. 5:15-cv-627

 FREDERICK L. ALLEN and
 NAUTILUS PRODUCTIONS, LLC
     Plaintiffs
                v.                                         PLAINTIFF’S REPLY BRIEF
 ROY COOPER, Governor of the State of
 North Carolina, in his official capacity, et al.,
       Defendants

I. Allen’s Motion Is Not Precluded Because it is Untimely or a Substitute Appeal
       A. Allen’s Motion is Timely

       When this Court dismissed Allen’s takings claim, it faithfully applied Fourth Circuit

jurisprudence requiring Allen to proceed in state court, first, holding that “plaintiffs’ takings

claims brought under § 1983 are barred by the Eleventh Amendment when North Carolina courts

are available for such a claim to be brought.” Allen v. Cooper, 244 F. Supp. 3d 525, 540

(E.D.N.C. March 23, 2017); DE #69 p. 18.

       Thereafter, the Supreme Court overruled the precedent on which this Court relied. Knick

v. Twp. of Scott, 139 S. Ct. 2162, 2179 (2019) (takings claim may first proceed in federal court)

(overruling Williamson County Regional Planning Commission v. Hamilton Rank of Johnson

City, 473 U.S. 172 (1985)). Knick’s practical import was first recognized by this Court earlier

this year. Currituck Cty. v. Letendre, 2020 U.S. Dist. LEXIS 24363, at *11 (EDNC Feb. 12,

2020) (Boyle, T).

       Allen gave notice of his intent to seek reconsideration just 13 months after Knick was

decided, and less than 90 days after his lawsuit returned to this Court from the Supreme Court.

See DE #102 (Status Report of July 15, 2020) and DE #100 (Supreme Court judgment entered).

Even utilizing the only calendar standard cited by North Carolina – specifically, two and a half


                                                     -1-
         Case 5:15-cv-00627-BO Document 115 Filed 10/30/20 Page 1 of 12
years – Allen’s motion would be timely. It is even more so when the actual timeline is correctly

considered.

       To support alleged untimeliness, North Carolina relies only on cases that had proceeded

well beyond the pleading stage and, in at least most cases, had proceeded to final judgment.

           ● Wells Fargo Bank, N.A. v. AMH Roman Two NC, LLC, 859 F.3d 295 (4th Cir.

               2017) (motion field after final judgment).

           ● Moses v. Joyner, 815 F.3d 163 (4th Cir. 2016) (motion sought relief in 2011 from

               a 2005 order of dismissal).

           ● United States v. Welsh, 879 F.3d 530, 533 (4th Cir. 2018) (motion sought relief

               from a 2011judgment long after its entry).

           ● Fed. Ins. Co. v. Kingdom of Saudi Arabia (In re Terrorist Attacks), 741 F.3d 353

               (2d Cir. 2013) (motion sought post-judgment relief).

       Those cases are irrelevant. North Carolina presumes Allen was dilatory and intentionally

or neglectfully encumbered the progress of this case. That is demonstrably untrue. Allen was

defending an appeal in which the North Carolina sought reversal of interim orders of this Court.

Less than three months after the Supreme Court entered its judgment and returned the case to this

Court, Allen sought reconsideration.

       Even now, years after the filing of Allen’s lawsuit, North Carolina has yet to answer the

Complaint and there have been no further proceedings, much less any final judgment. There has,

however, been a change in law that allows Allen to seek redress in federal court, and Allen has

elected to do so within a reasonable time.




                                               -2-
         Case 5:15-cv-00627-BO Document 115 Filed 10/30/20 Page 2 of 12
        Finally, and questions of timeliness aside, the face of Rule 60(b)(6) is equitable and vests

the trial court with discretion to grant the relief sought. The Rule’s broad language gives this

Court power to vacate orders when necessary to accomplish justice. Such should be the case

here.

        B. Allen’s Motion Is Not a Substitute Appeal, and this Court is Entitled to Consider
           Changes in Prevailing Law

        It is true that “if the reason asserted for the Rule 60(b)(6) motion could have been

addressed on appeal from the judgment,” the motion may be treated as a “substitute appeal.”

Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011) (en banc). However, that rule (which still

allows a court to exercise its discretion) is inapplicable because here there has been no final

judgment and this Court has not relinquished jurisdiction.

        In Aikens, final judgment had been entered on Rule 12(b)(1) grounds where the plaintiff

had failed to exhaust his administrative remedies— a prerequisite to his suit. The plaintiff neither

appealed nor asked the Court to maintain jurisdiction while he pursued his administrative

remedies to exhaustion. Post-exhaustion, and long after final judgment, the plaintiff sought to

reopen his EDNC action through a Rule 60(b)(6) motion. Id. 49.

        Although this Court granted dismissal in its 2017 opinion, it never entered a final

judgment. Instead, it awaited the outcome of the various appellate proceedings before

proceeding. Furthermore, Allen moved this Court to stay this matter pending appeal twice (DE

#79, 93-94), and this Court granted both stays (DE #84, 95) — further evidencing its retention of

jurisdiction.




                                                 -3-
         Case 5:15-cv-00627-BO Document 115 Filed 10/30/20 Page 3 of 12
       Having entered no final judgment, and having retained jurisdiction and control over its

Order dismissing Allen’s takings claim, this Court maintains jurisdiction, and Allen’s Rule

60(b)(6) motion is properly before it. Allen’s motion is not an improper appeal.

       North Carolina makes the same argument regarding changes in decisional law. It claims

that “decisional law is not grounds for relief under Rule 60(b)(6),” and cites two cases in support

of this proposition. DE # 114, p. 8. But both cases had previously matured to final judgment, and

the Court had not retained jurisdiction to alter its pre-judgment orders. Ackerman v. United

States, 340 US 193 (1950); Dowe v. State Farm, 993 F.2d 46 (4th Cir. 1993).

       The bottom line is that this Court did not enter a final judgment, and that it was not asked

to do so. (For example, the North Carolina never filed a Rule 58(a) motion.) Instead, the parties

concentrated on their appellate arguments regarding CRCA’s constitutionality, and this Court

rightfully awaited disposition of the appellate proceedings. The case has now returned to this

Court for further proceedings, and this Court should exercise the jurisdiction that it rightfully has

retained.

II. CRCA’s Unavailability Requires the Reconsideration that Allen Seeks

       North Carolina argues that it is immune from infringement/takings claims under the

Copyright Remedy Clarification Act (“CRCA”) and, to the extent it could be liable or could

infringe, fair use would apply. DE #114 pp. 18-24. This, North Carolina generally asserts, is the

point of the Supreme Court’s mandate in Allen v. Cooper. Id.

       Allen never claimed that North Carolina infringed “under” CRCA. As discussed below,

infringement results from trespassing on one of the Copyright Act’s enumerated rights. 17 USC

§ 106. CRCA was an attempt to provide a remedy against States that violated those property




                                                 -4-
            Case 5:15-cv-00627-BO Document 115 Filed 10/30/20 Page 4 of 12
rights. The Supreme Court, in Allen v. Cooper, did not in any way suggest that Allen’s property

rights never existed or have disappeared.

       To the extent CRCA is unenforceable, however, it leaves Allen in the unenviable position

of having a right without a remedy. Far from negating Allen’s Motion for Consideration, this

“right without remedy” undergirds his motion, as discussed in his main brief and below.

III. Consideration of Fair Use is Premature

       Fair use, defined in 17 USC § 107, is an affirmative defense. Campbell v. Acuff-Rose

Music, Inc., 510 U.S. 569, 599, (1994). It must be raised in an Answer. Fed. R. Civ. P. 8(c).

North Carolina has not yet filed its Answer. Consequently, North Carolina has offered no

cognizable facts in support of such a defense.

       Any attempt to get to the merits of a potential fair use defense puts the proverbial cart

before its horse. Even if claims in a brief were relevant, the Supreme Court in Campbell notably

points out that because “fair use is an affirmative defense,” “doubts about whether a given use is

fair should not be resolved in favor of the [defendant].” Id. at 599 (emphasis added).

IV. Relevance of Knick and Hutto
       A. North Carolina’s Synthesis of Hutto and Knick Is Not Correct. It Over-reads
          Hutto and Under-reads Knick to Deprive Allen of His Day in Any Court

       The point of Knick is that one no longer must show a complete absence of state remedies

to proceed in federal court for violation of federal law. Available state remedies are not a bar to

proceeding.

       Instead, the Civil Rights Act of 1871 guarantees a federal forum for claims based on a

state officer’s unconstitutional treatment. The rule of state exhaustion is no longer a prerequisite

to an action under Section § 1983. Furthermore, the availability of a state compensation remedy


                                                 -5-
         Case 5:15-cv-00627-BO Document 115 Filed 10/30/20 Page 5 of 12
does not impede a property owner’s federal constitutional claim— just as a state action in tort for

battery does not bar a Section 1983 federal claim for violating the Fourth Amendment. In Knick,

the fact that the State provided a property owner with a procedure that might eventually result in

compensation did not fulfill the State’s obligation under the Fifth Amendment to provide the

owner with compensation. Rather, the owner retained an enforceable Fifth Amendment right to

just compensation, and that Fifth Amendment right entitled the owner to proceed directly to

federal court under Section 1983.

       Consequently, Knick necessarily overrules Hutto to the extent Hutto sets a barrier,

requires state exhaustion, or requires an election of a state remedy before proceeding in federal

court. Under Knick, state remedies simply do not matter. A right is meaningless without a

remedy, and if there is a federal right there must be, under Knick, a federal remedy.

       Critically, Knick simply recognizes that the Fifth Amendment requires “just

compensation” for State takings and further changed the law so that a claimant may immediately

bring a Section 1983 claim in federal court upon the taking. Knick v, 139 S. Ct. at 2170.

       Finally, North Carolina’s reliance on the fact that Knick involved a taking by a

municipality and thus had no occasion to consider state sovereign immunity is misplaced.

Knick’s reasoning fatally undermined Hutto’s rule by rejecting the theory that state remedies

may preclude federal ones in Takings claims. See Amicus Br. of Prof. Ernest A. Young at 4-7.

           B. Zito Is Neither Binding nor Appropriate Precedent

       North Carolina argues that Zito v. N.C. Coastal Res. Comm’n, 449 F. Supp. 3d 567

(EDNC 2020) compels this Court to follow suit. DE #114 p. 13. It is of course wrong to suggest

that another district court judge can dictate this Court’s decisions, although it would be equally



                                                -6-
         Case 5:15-cv-00627-BO Document 115 Filed 10/30/20 Page 6 of 12
wrong not to take into account the opinions of a fellow judge. Here, however, both differences in

facts, and analytical errors, compel a different result.

        Initially, North Carolina fails to acknowledge that Zito involved a taking of real

property— a situation in which there is no federal preemption. It was clear that North Carolina

courts could hear the claim.

        Even there, Zito acknowledged “Hutto’s tension with Knick” and acknowledged that

given the “self-executing nature of the Just Compensation Clause, the [Supreme] Court in Knick

foreshadows the day when the Court will have to address the interplay between the Fifth

Amendment’s Just Compensation Clause and the Eleventh Amendment,” or sovereign immunity.

Id. at 582.

        Importantly, Zito recognized “the force of the Zito’s arguments [under Knick],” noted the

“significant constitutional issues that the Zito’s raise [under Knick],” and acknowledged “‘the

guarantee of a federal forum rings hollow for takings plaintiffs, who are forced to litigate their

claims in state court.’” Id. (quoting Knick, 139 S. Ct. at 2167).

        Those considerations are what led the Supreme Court to its decision in Knick. Contrary to

North Carolina’s suggestion, this Court should follow the Supreme Court’s guidance and allow

Allen to proceed.

        C. Even if, as North Carolina argues, the Supreme Court was Wrong and State
           Remedies Foreclose Federal Litigation, North Carolina Fails to Show that Allen
           Has any Viable State Court Remedies

        North Carolina suggests that Allen has a panoply of remedies in state court. To the extent

that there has been a taking by way of copyright infringement, North Carolina claims that Allen

may seek redress in state court under the Land of the Law Clause of the North Carolina




                                                  -7-
         Case 5:15-cv-00627-BO Document 115 Filed 10/30/20 Page 7 of 12
Constitution. DE #114 p. 14. To the extent there has been copyright infringement in tort, North

Carolina suggests that Allen is free to seek redress under the North Carolina Tort Claims Act. Id.

at 7, 17-18. To the extent North Carolina’s infringement constitutes breach of contract, North

Carolina argues that Allen may file a breach of contract claim. Id. at 7, 18-23. Each argument

should be disregarded.

        First, copyright takings fall under the original jurisdiction of federal courts. 17 USC §

301; 28 USC § 1331. A claim is preempted if “the work is within the scope of the ‘subject matter

of copyright’ as specified in 17 USC §§ 102, 103” and “the rights granted under state law are

equivalent to any exclusive rights within the scope of federal copyright as set out in 17 USC §

106.” Rosciszewski v. Arete Assocs., Inc., 1 F.3d 225, 229 (4th Cir. 1993). North Carolina federal

and state courts recognize this fundamental principle. Innovative Med. Prods., Inc. v. Felmet, 472

F. Supp. 2d 678, 683 (MDNC 2006); Forest2Market, Inc. v. Am. Forest Mgmt., 2008 US Dist

LEXIS 33185 (WDNC Apr. 21, 2008); Out of the Box Developers, LLC v. LogicBit Corp., 2012

NCBC 53, 39 (N.C. Business Court). And to the extent the rights are not equivalent, the relief is

not the same.

        Second, to the extent that it would not otherwise be preempted, a takings claim under the

North Carolina Tort Claims Act cannot lie, as that statute covers only negligence. NC Gen Stat §

143-291. A takings claim, whether for real or intellectual property, seldom results from

negligence. Indeed, copyright infringement has always been considered an intentional act for

which there is strict liability. North Carolina does not claim it was negligent. Instead, it asserts it

published Allen’s works and “removed the images from their online locations” only “after Allen

filed his complaint.” DE #114, p. 4. Additionally, North Carolina has not denied enacting a

statute (Blackbeard’s Law) intended to conscript Allen’s works into North Carolina’s control.



                                                  -8-
         Case 5:15-cv-00627-BO Document 115 Filed 10/30/20 Page 8 of 12
DE #12, ¶¶ 2, 50-54, 66-67. This is the antithesis of negligent conduct. As such, the North

Carolina Tort Claims Act does not apply.

       Third and finally, North Carolina’s suggestion that Allen should/can pursue a common

law breach claim under the 2013 Settlement Agreement is inconsistent with its claims that the

same Agreement is void ab initio as against public policy because of Blackbeard’s Law. Ex. 1.

Allen need not pursue a remedy North Carolina already has rejected.

       As to constitutional claims under the North Carolina Constitution, some remedies may in

theory exist. What is clear is that if brought in state court, they cannot be equivalent to copyright

claims because the Supremacy Clause trumps even the provisions of state constitutions and

requires equivalent claims to be brought in federal court. Allen should not have to rely on North

Carolina Constitutional remedies to obtain relief for violations of federal law, although this Court

can certainly assert supplemental jurisdiction over such claims if alleged in an amended

complaint. At this point, a taking under the Fifth Amendment has happened; a claim for the

taking under Section 1983 has matured; and Allen should be allowed to proceed in federal court

under Knick while this Court exercises supplemental jurisdiction on any claim under the North

Carolina Constitution.

V.     U.S. v. Georgia

       Allen relies on his Amicus brief and only offers one clarification in response to North

Carolina’s brief in opposition to his Motion to Reconsider.

       Allen has never claimed that his property rights were taken without just compensation or

due process “under” CRCA. That is because CRCA does not provide rights; it addresses

remedies for violations of rights. Allen v. Cooper held that Congress had not made an adequate



                                                 -9-
         Case 5:15-cv-00627-BO Document 115 Filed 10/30/20 Page 9 of 12
showing to support a broadly applicable remedy allowing monetary damages against States

irrespective of constitutional violations, and nothing more. The holding does not provide support,

however, for the principle that even Constitutional violations must remain unremediated.

       CRCA’s unenforceability does not change Allen’s Georgia analysis. Allen’s property

rights under the Copyright Act are still alive and well. Allen v. Cooper, 140 S. Ct. 994, 1004

(2020) (“Copyrights are a form of property”); 17 U.S.C. § 106 (exclusive property rights). North

Carolina violated Allen’s exclusive rights under Section 106 of the Copyright Act, and in

connection therewith violated his rights secured under the United States Constitution, including

the Fifth Amendment (right to just compensation for a taking) and the Fourteenth Amendment

(Due Process Clause requirement to provide a remedy for any right). CRCA did not provide

Allen’s rights, and its invalidation did not take away his rights. He remains entitled to a remedy

for the taking of his property, and Allen may seek that remedy directly under the Fifth and

Fourteenth Amendments, as Georgia makes clear.

VI. Conclusion
       Allen requests that his Motion be granted.




                                                -10-
        Case 5:15-cv-00627-BO Document 115 Filed 10/30/20 Page 10 of 12
Respectfully submitted, this 30th day of October, 2020.

                                   OLIVE & OLIVE, P.A.
                                   Attorneys for Plaintiffs

                                   /s/ Susan Freya Olive
                                   Susan Freya Olive
                                     NC Bar No. 7252
                                   David L. McKenzie
                                     NC State Bar No. 36376
                                   P. O. Box 2049
                                   Durham, North Carolina 27702
                                   Telephone: (919) 683-5514
                                   Email: emailboxEDNC@oliveandolive.com

                                   POE LAW FIRM, PLLC
                                   Attorneys for Plaintiffs

                                   /s/ Joe Poe
                                   G. Jona Poe Jr.
                                     NC State Bar No. 5920
                                   Poe Law Firm PLLC
                                   PO Box 15455
                                   Durham, North Carolina 27704
                                   Telephone: (919) 471-4015
                                   Email: joe@poelaw.com




                                      -11-
Case 5:15-cv-00627-BO Document 115 Filed 10/30/20 Page 11 of 12
                             CERTIFICATE OF WORD COUNT

       The undersigned certifies that the length of this brief (including the body of the

brief, headings and footnotes, and excluding the caption, signature lines, certificate of

service, and any cover page or index) is 2,737 words calculated using the word count

feature of Microsoft Word, and it thus complies with the word limits set out in L.R.

7.2(f)(2), being no greater than 2,800 words for a reply brief.

                                                       /s/David McKenzie
                                                       David Loar McKenzie




                                    CERTIFICATE OF SERVICE

       The undersigned certifies that a true and complete copy of the foregoing document,

together with any and all attachments thereto, has been electronically filed with the Clerk of Court

using CM/ECF, which will provide notice to all Defendants through their counsel of record:

       Olga E. Vysotskaya de Brito
       Amar Majmundar
       ovysotskaya@ncdoj.gov
       amajmundar@ncdoj.gov
       Counsel for State Defendants

on this the 30th day of October, 2020.

                                                       /s/ David McKenzie
                                                       David Loar McKenzie




                                                -12-
        Case 5:15-cv-00627-BO Document 115 Filed 10/30/20 Page 12 of 12
